Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al (US 2015/0265164).
Regarding claims 1 and 11, Gopalakrishnan et al disclose a method of managing workflow during the analysis of ECG waveforms obtained from a patient, comprising: obtaining an ECG waveform from the patient at a recording device 103; communicating the recorded ECG waveform through connection103a from the recording device 103 to an analysis server 113. The recorded ECG waveform is analyzed at the analysis server 113 to determine a recommended action. An initial analysis of the time before the abnormality, adverse event or disease state allows the system to identify patterns or correlations of various ECG features that precede the occurrence of the abnormality, adverse event or disease state, thereby providing advance detection or warning of the abnormality, adverse event or disease state. The length of time following the abnormality and the recommended patient action and the ECG waveform are stored at the analysis server. The recommended action is communicated to the recording device while the patient is at the recording device comprising phone 1018. See paragraphs [0070], [0073] and [0076].
Gopalakrishnan et al disclose the step of carrying out the recommended action on the patient using the recording device comprising phone 1018. 
Gopalakrishnan et al disclose the steps of: generating an initial analysis at the recording device comprising phone 1018 based on the ECG waveform; and communicating the initial analysis and the ECG waveform to the analysis server. See paragraph [0070]. 
Regarding claims 2 and 12, Gopalakrishnan et al disclose the step of displaying the recommended action on the recording device comprising phone 1018.  
Regarding claims 4 and 14, Gopalakrishnan et al disclose the step of determining a recommended action comprises: utilizing machine learning to compare the recorded ECG waveform to previous patient ECG waveforms and previous patient actions; and generating the recommended action based on the machine learning analysis.  In step 408, the subset of ECG data is analyzed using a machine learning algorithm, and a risk level to the ECG data is assigned in step 410.
Regarding claims 5 and 15, Gopalakrishnan et al disclose the step of communicating the recommended action from the analysis server to the recording device while the patient is at the recording device.  The recommended user action items based on the heart health score are displayed to the user through a display of the portable computing device. See paragraph [0010].
Regarding claim 6, Gopalakrishnan et al disclose the step of recording the recommended action and the ECG waveform at the analysis server. See paragraphs [0066] and [0070].  
Regarding claim 8, Gopalakrishnan et al disclose the recommended action is determined based on the initial analysis. See paragraphs [0070], [0073] and [0076]. 
Regarding claim 9, Gopalakrishnan et al disclose the machine learning utilizes the recorded recommended actions to determine the recommended action. In step 408, the subset of ECG data is analyzed using a machine learning algorithm, which assigns a risk level based on the recorded recommended actions to the ECG data in step 410. The system then determines the recommended action based on whether the risk level is high, as shown in step 412. 
Regarding claim 10, Gopalakrishnan et al disclose the recommended action includes generating a selected report from the ECG waveform. If the risk level is high, a high risk level alert can be sent to the patient with the option of sending the ECG to the medical professional for interpretation, as shown in step 416.
Regarding claim 16, Gopalakrishnan et al disclose the machine learning utilizes the recorded recommended patient actions to determine the recommended patient action. The machine learning algorithm is adjusted until a risk level matches a medical diagnosis which determines the recommended patient action, as shown in step 432.
Regarding claim 17, Gopalakrishnan et al disclose the recommended patient action includes generating a selected report from the ECG waveform. The recommended patient action of taking medication includes generating a selected report from the comparison and analysis of a single patient's ECG data. See paragraph [0070].
Regarding claim 18, Gopalakrishnan et al disclose the recommended patient action includes adjustments to the recording device. The adjustments include risk level matching a medical diagnosis which determines the recommended patient action, as shown in step 432.
Regarding claim 19, Gopalakrishnan et al disclose the recommended patient action includes the selection of a selected report type. A report type is selected from recommendations page 1200. See paragraph [0114].
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Applicant argues claim 1 has been amended where the recording device generates an initial analysis that is based on the ECG waveform obtained from the patient utilizing the recording device. The method communicates the recorded ECG waveform and the initial analysis to an analysis server. The analysis server analyzes the waveform and the initial analysis and determines a recommended action which is communicated to the recording device while the patient is still at the recording devices after the initial ECG waveform was obtained. Since the patient is still present at the recording device, the recording device can carry out the recommended action on the patient. 
Generating an initial analysis at the recording device based on the ECG waveform in the broadest most reasonable interpretation is met by Gopalakrishnan et al where the heart rate monitor transmits (wirelessly 1012) heart rate information that is received by the smartphone 1018, as shown in step 1004. The smartphone includes a processor that analyzes heart rate information 1004, and when an irregularity is determined, indicates 1006 to the subject that an ECG should be recorded. Clearly, this determination to record is an initial analysis at the recording device comprising smartphone 1018 and is based on the ECG waveform obtained from the patient utilizing smartphone 1018. See paragraph [0109] in Gopalakrishnan et al.
This initial analysis in Gopalakrishnan et al includes the determination that an irregularity has been determined. Gopalakrishnan et al disclose the recorded ECG waveform and this initial analysis are transmitted from the smartphone 1018 to a server and database for storage and analysis. See paragraph [0070] in Gopalakrishnan et al.
The analysis server analyzes the waveform and the initial analysis and provides a comparison and analysis of a patient's ECG data. In step 914 the analysis server analyzes the waveform and the initial analysis and determines a recommended action. Step 916 provides an indication of patient implementation of the recommended action.
The server determines a recommended action based on metadata used to identify and select a subset of ECG data where an activity or circumstance, such as the taking of medication, occurred within a predetermined amount of time to the ECG data. 
Gopalakrishnan et al discloses transmissions between the smartphone and the server occur in real-time enabling communications to the recording device, smartphone 1018 while the patient is still at the recording devices after the initial ECG waveform was obtained. See paragraphs [0053], [0057], [0070] and [0118] in Gopalakrishnan et al.
The recommended action from the analysis server at step 914 along with communicating the recommended action at step 916 to smart phone 1018, the recording device, occurs in real-time while the patient is at the recording device. The smart phone 1018 then indicates carrying out the recommended action on the patient using the recording device, smart phone 1018. Gopalakrishnan et al discloses a display of the smart phone notifies the user further measurements are required (e.g. to perform a more accurate analysis). See paragraph [0096] in Gopalakrishnan et al.
Not only is this a disclosure in Gopalakrishnan et al of carrying out a recommended action on the patient using the recording device while the patient is still at the recording device after the initial step of obtaining the ECG waveform from the patient, but this also includes a reason for performing the recommended action. 
The examiner agrees with Applicant’s assessment that independent claim 11, like claim 1 discussed above, is directed to a method of managing workflow to analyze ECG waveforms obtained from a patient. In addition, the examiner also agrees claim 11 requires the recording device to generate an initial ECG analysis that is communicated with the ECG waveform to an analysis server to determine a recommended patient action. The recommended patient action is communicated to the recording device while the patient is present and the recording device carries out the recommended action. 
8 However, the examiner asserts, these limitations are present in the cited Gopalakrishnan reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/28/2022